Citation Nr: 1811638	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability as secondary to a service-connected left foot disability.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a February 2017 videoconference hearing.  A transcript is of record.

In May 2017, the Board remanded the above-listed issues for further evidentiary development.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 remand directives instructed the RO to attempt to obtain the Veteran's VA treatment records from 1968 through 2009.  Since the earlier records are paper files, the directives instructed the RO to conduct searches of any archived or retired records, with documentation as to the results.  A May 2017 note in the claims file records that the Veteran registered as a patient at the Bay Pines VAMC in September 1998 and at the Tampa VAMC in March 2010.  The RO concluded that all available records were obtained and associated with the claims file.  However, the claims file contains VA 10-10 forms indicating the Veteran was being treated at the Bay Pines VAMC in the 1970s.  Accordingly, it is clear that the Veteran was seen at Bay Pines prior to being registered as a patient in September 1998.  The record does not contain any evidence that the RO attempted to locate the Veteran's archived medical records from the Bay Pines VAMC prior to September 1998.

The May 2017 remand also instructed the RO to schedule the Veteran for a VA examination to determine whether his current lumbar spine disability was caused or aggravated by his service-connected left foot disability.  The examiner was specifically requested to address whether the Veteran's gait and walking issues from his service-connected foot disability caused or aggravated his lumbar spine condition.  The Veteran was afforded a VA examination to determine the etiology of his lumbar spine disability in May 2017.  However, the examiner opined that the Veteran's lumbar spine disability was not secondary to his service-connected left foot disability because the Veteran's service treatment records were silent for any lumbar spine complaints.  The lack of in-service complaints is simply not relevant to the question of secondary service connection.  The examiner did not address whether the Veteran's gait and walking issues from his service-connected foot disability caused or aggravated his lumbar spine condition.  As the May 2017 VA examination is inadequate, the Board finds a new examination of the Veteran's lumbar spine disability is warranted to determine whether the Veteran's lumbar spine disability is secondary to his service-connected left foot disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain records reflecting any VA medical treatment provided by the Bay Pines VA Medical Center and all related clinics from 1968 through 2009.  Since earliest records would be paper records, searches should be made of any archived or retired records, with documentation as to the results.

2. Obtain and associate with the record all the Veteran's outpatient records from the Bay Pines VAMC and all associated clinics from April 2017 to the present.

3. Only after obtaining the above identified records, to the extent they exist, then refer the Veteran's claims file to   a VA examiner to obtain an opinion as to his back condition.  The examiner is requested to provide the following information and opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed lumbar spine disability is a result of, or is aggravated by, the Veteran's service-connected left foot disability.  The examiner should address whether the Veteran's gait/walking issues from his service-connected foot disorder have caused OR aggravated the lumbar spine condition.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




